Judgment, Supreme Court, New York County (Edward A. Sheridan, J., at trial and sentence; Richard D. Carruthers, J., at hearing), rendered May 28, 1992, convicting defendant, upon a jury trial, of burglary in the first degree and criminal impersonation in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years and 2 to 4 years, respectively, unanimously affirmed.
Having received information from the complainant that defendant and his cohorts had forced their way into her apartment, brandished guns and impersonated police officers, and defendant having been identified by the complainant, the police had probable cause to arrest defendant after he fled from a vehicle.
The court properly refused to charge trespass as a lesser included offense of burglary in the first degree. No reasonable view of the evidence supported defendant’s request for a charge of trespass where the People’s evidence showed he intended to commit a crime in the premises and defendant denied entry into complainant’s apartment altogether (People v Glover, 57 NY2d 61, 63-64). Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.